DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/3/2021 has been acknowledged. Accordingly, claim 5 has been cancelled, claims 1, 6-8, 15 and 18 have been amended, thus currently claims 1-4 and 6-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennemer et al. (US 20180208104 A1, hereinafter, “Kennemer”, previously cited by the Examiner).

Regarding claim 1, Kennemer teaches a lighting fixture (lighting apparatus 12, see figures 1-9), comprising: 

a light source (electronics board 58 with LEDs 66, see fig 7) disposed in the closed cavity (56), 
wherein the light source (58, 66) includes a light source substrate (58) and a light emitting unit (66) located on a front surface (front surface of 58) of the light source substrate (58); 
wherein the optical element (76) is positioned in a light emission direction (as seen in figure 7) of the light emitting unit (66); 
wherein the light source substrate (58) includes a back surface (see rear surface of 58 between 66 and 26) facing away from the front surface (front surface of 58); and 
wherein the lamp body (26) includes a heat dissipation structure (central mounting wall 48 and cooling fins 50, see fig 7), the heat dissipation structure (48, 50) is in contact with the back surface (rear surface of 58) of the light source substrate (58), the heat dissipation structure (48, 50) comprises a plurality of first fin portions (see portions of 50 aligned with 66, and drawn as ellipses in annotated figures below) and a second fin portion (portions of 50 aligned with holes in the frame 26, see fig 7, and drawn as rectangles in annotated figures below), the second fin portion (portion of 50 aligned with holes) is disposed parallelly (since holes are positioned along the length of 26, as seen in fig 5b) in between the plurality of first fin portions (portions of 50 aligned with 66), the second fin portion (portions of 50 aligned with holes) is in contact with the back surface (rear surface of 58, via 48) of the light source substrate (58), and is staggered from (note, fasteners 60 are aligned with holes of 26 provide evidence that 
See annotated figures 5 and 6 of Kennemer below:

    PNG
    media_image1.png
    698
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    893
    media_image2.png
    Greyscale

Regarding claim 6, Kennemer teaches wherein the second fin portion (portions of 50 aligned with holes) and the first fin portion (portions of 50 aligned with 66) are arranged at intervals (better seen in figure 7).

Regarding claim 9, Kennemer teaches wherein the lighting fixture (12) further comprises a sealing ring (gasket 81, see fig 7); and the sealing ring (81) is positioned at a connection (see recess of 26, better seen in fig 7) between the lamp body (26) and the optical element (76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer.

Regarding claim 14, Kennemer does not explicitly teach wherein the lighting fixture is a street light.
However, One of ordinary skill would have recognized recognizes lighting devices having LEDs have been implemented in a variety of lamps, including in street lamps.
Kennemer’s invention into a street lamp, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to illuminate outdoors.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Bretschneider Eric (US 20150260390 A1, hereinafter, “Bretschneider”, previously cited by the Examiner).

Regarding claims 2-4, Kennemer teaches wherein the heat dissipation structure (48, 50) includes at least one first fin portion (at least one of the 50 aligned with 66) of the plurality of first fin portions (50 aligned with 66); but 
Kennemer does not teach the plurality of first fin portion includes a plurality of fin posts spaced apart from each other; and the plurality of fin posts are in contact with the back surface of the light source substrate and are aligned with the light emitting unit; and 
wherein the first fin portion further includes a first fin; the first fin connects the plurality of fin posts that are adjacent; and the first fin is in contact with the back surface of the light source substrate; and


Bretschneider teaches a lamp body (Composite Heat Sink For Electrical Components, see figure 3a) including a heat dissipation structure (heatsink 320) having a first fin portion (see portion of fins under electrical components 305), a light source substrate (printed circuit board 301) and a light emitting unit (305); 
the first fin portion (portion of fins under 305) includes a plurality of fin posts (protruding features 321) spaced apart from each other (as seen in figure 3a); and the plurality of fin posts (321) are in contact with the back surface (rear surface of 301) of the light source substrate (301) and are aligned with the light emitting unit (305);
wherein the first fin portion (portion of fins under 305) further includes a first fin (see fin under 305); the first fin (fin under 305) connects the plurality of fin posts (321) that are adjacent (as seen in figure 3a); and the first fin (fin under 305) is in contact with the back surface (rear surface of 301) of the light source substrate (301); and
wherein a cross-sectional area (see cross section of 321) of the plurality of fin post (321) is larger than a cross-sectional area (see cross section of 301 in figure 3a) of the light emitting unit (301).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the plurality of fin posts as taught by Bretschneider into the teachings of Kennemer in order to reduce the distance between light emitting unit and the heat dissipation structure. One of ordinary skill would have .

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Peck et al. (US 20160047538 A1, hereinafter, “Peck”, previously cited by the Examiner).

Regarding claims 7-8, Kennemer teaches wherein one of the second fin portion (portions of 50 aligned with holes) includes a first positioning post (see wide portion of fins 50s adjacent to holes); the lighting fixture (12) further comprises a first connecting member (at least one of the 50); and the first post (wide portion of 50s) and the light source substrate (58) are connected with each other by the first connecting member (at least one 50); and
wherein the plurality of first fin portions (see portions of 50 aligned with 66) further include a first fin (see fin of first fin portion), wherein the second fin portion (portions of 50 aligned with holes) further includes a second fin (another 50 of the three 50s aligned with holes); but

Kennemer does not explicitly teach the positioning post comprise a plurality of positioning posts spaced apart from each other; and the plurality of first post and the light source substrate are connected with each other by the first connecting member; and


Peck teaches a lighting fixture (modular light section, see figure 8) having a first connecting member (inner ledge 172, see fig 8) having a positioning post (see cylindrical portion of 172 around one or more openings 166) and a light source substrate (PCB 160, see fig 8); 
the positioning post (portions around 166) comprise a plurality of positioning posts (see at least two 166 per 172) spaced apart from each other (evident from figure 8); and the plurality of first post (portion around 166) and the light source substrate (160) are connected with each other by the first connecting member (172); and
the second fin (see fin between 166) connecting the plurality of first positioning posts (portions around 166) that are adjacent (evident from figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the plurality of fin posts as taught by Peck into the teachings of Kennemer in order to reduce the amount of material surrounding the screw for the screws used to retain the light source substrate to the heat dissipation structure. One of ordinary skill would have been motivated to make this modification to reduce the overall cost of manufacturing the heat dissipation structure.

Regarding claim 13, Kennemer teaches wherein the lighting fixture (12) further comprises a second connecting member (upper and lower trim strips 78 and 80, see fig 5b); the lamp body (26) and the optical element (76) are connected with each other by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Liu et al. (US 20090257226 A1, hereinafter, “Liu”, previously cited by the Examiner).

Regarding claims 10, Kennemer teaches wherein the lamp body (26) includes an accommodating groove (see recess for holding 81, and clearly seen in figure 7); the sealing ring (81) is inserted into the accommodating groove (recess); but
Kennemer does not explicitly teach the accommodating groove is annular; the sealing ring includes a groove; and an edge of the optical element is inserted into the groove of the sealing ring; and
wherein the sealing ring further comprises a first annular protrusion; and the first annular protrusion extends toward an inner wall of the accommodating groove and abuts against the inner wall of the accommodating groove; and
wherein the sealing ring further comprises a second annular protrusion; the second annular protrusion is located on an inner wall of the groove; and the second annular protrusion extends toward the edge of the optical element and abuts against the edge of the optical element.
Liu teaches a lamp body (body of lamp holder 10, see figures 1-3) including an accommodating groove (groove of 100);

It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the sealing ring as taught by Liu into the teachings of Kennemer in order to further prevent an entry of foreign matter such as mist, dust and rainwater from entering the device. One of ordinary skill would have been motivated to make this modification to avoid electric leakage, short circuit or to cause the LEDs to be contaminated.
Portion of Figure 2 of Liu with Examiner annotations below:

    PNG
    media_image3.png
    641
    841
    media_image3.png
    Greyscale


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Hsu et al. (US 20110038165 A1, hereinafter, “Hsu”, previously cited by the Examiner).

Regarding claim 15, Kennemer teaches lamp body (frame 26, see figures 1-9), comprising: 
a lamp cover (transparent cover 76, see fig 7 and end cap 83) that includes a front cover (76) and a rear cover (83, better seen in fig 3); a mounting portion (trim piece 89, see fig 5b); and 
a heat dissipation structure (central mounting wall 48 and cooling fins 50, see fig 7) that includes a plurality of first fin portions (portions of 50 aligned with 66, and drawn as ellipses in annotated figures above) and a second fin portion (portions of 50 aligned with holes), wherein the second fin portion (portions of 50 aligned with holes, and drawn as rectangles in annotated figures above) is disposed parallelly (since 26s extend along the length of 26, and better seen in fig 5b) in between the plurality of first fin portions (portions of 50 aligned with 66), the second fin portion (portions of 50 aligned with holes) is in contact with the back surface (rear surface of 58) of the light source substrate (58), and is staggered from (staggering is better seen in figure 6, as fasteners 60 are also aligned with 26, and thus portions of 50 aligned with 26 are staggered with respect to 66) the light emitting unit (66), and adjacent two first fin portions (see ellipsed portions above) are spaced apart (better seen in annotated figure above) by one second fin portion (see rectangular portion above).

Kennemer does not explicitly teach wherein a baffle is attached between the mounting portion and the rear cover.
Hsu teaches a lamp body (body of heat sink 160, see figures 1-3) including a rear cover (fan 130) further including: 
wherein a baffle (air inlet 112) is attached between the mounting portion (pole) and the rear cover (130).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the baffle as taught by Hsu into the teachings of McClure in order to enhance heat dissipation from the LEDs by providing a path for air cooling the LED’s. One of ordinary skill would have been motivated to make this modification to utilize wind flowing on the roof of the vehicle to quickly cool down the lamp body, and thus greatly expanding the service life of the device.

Regarding claim 16, Kennemer teaches wherein the second fin portion (portions of 50 aligned with holes) and the first fin portion (portions of 50 aligned with 66) are arranged at intervals (better seen in figure 7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Hsu, as applied to claim 15 above, and further in view of Bretschneider.

Regarding claim 17, Kennemer does not teach wherein the plurality of first fin portions include a plurality of fin posts spaced apart from each other, and a first fin that connects the plurality of fin posts that are adjacent.
Bretschneider teaches a lamp body (Composite Heat Sink For Electrical Components, see figure 3a) including a heat dissipation structure (heatsink 320) having a first fin portion (see portion of fins under electrical components 305), a light source substrate (printed circuit board 301) and a light emitting unit (305); 
the plurality of first fin portion (portion of fins under 305) includes a plurality of fin posts (protruding features 321) spaced apart from each other (as seen in figure 3a); and a first fin (see fin under 305) that connects the plurality of fin posts (321) that are adjacent (as seen in figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the plurality of fin posts as taught by Bretschneider into the teachings of Kennemer in order to reduce the distance between light emitting unit and the heat dissipation structure. One of ordinary skill would have been motivated to make this modification to improve heat transfer out of the light emitting unit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Hsu, as applied to claim 15 above, and further in view of Peck.

Regarding claim 18, Kennemer teaches wherein the plurality of first fin portions (see portions of 50 aligned with 66) further include a first fin (see fin of first fin portion), wherein the second fin portion (portions of 50 aligned with holes) includes a first positioning post (see wide portion of fins 50s adjacent to holes), and a second fin (another 50 of the three 50s aligned with holes); but 

Kennemer does not explicitly teach the positioning post comprise a plurality of positioning posts spaced apart from each other; and the second fin connecting the plurality of first positioning posts that are adjacent.
Peck teaches a lighting fixture (modular light section, see figure 8) having a first connecting member (inner ledge 172, see fig 8) having a positioning post (see cylindrical portion of 172 around one or more openings 166) and a light source substrate (PCB 160, see fig 8); 
the positioning post (portions around 166) comprise a plurality of positioning posts (see at least two 166 per 172) spaced apart from each other (evident from figure 8); the second fin (see fin between 166) connecting the plurality of first positioning posts (portions around 166) that are adjacent (evident from figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the plurality of fin posts as taught by Peck into the teachings of Kennemer in order to reduce the amount of material surrounding the screw for the screws used to retain the light source substrate to the heat dissipation structure. One of ordinary skill would have been motivated to make this modification to reduce the overall cost of manufacturing the heat dissipation structure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Hsu, as applied to claim 15 above, and further in view of McClure et al. (US 20140049964 A1, hereinafter, “McClure”, previously cited by the Examiner).

Regarding claims 19, Kennemer does not teach wherein the second fin portion includes a limit protrusion and a recessed portion that are space apart from each other.

McClure teaches a lamp body (body of slotted heatsink 100 and heatsink endcaps 452, see fig 5 and 4) having a light source (star LEDs 107, see fig 5), a heat dissipation structure (body of slotted heatsink 100) that includes a plurality of first fin portions (fin 118, see fig 2) and a second fin portion (fin units 108a and sidewalls 110);
wherein the second fin portion (118 and 110) includes a limit protrusion (see horizontal member at the bottom of 138) and a recessed portion (see two recesses 138 at each 110) that are space apart from each other (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the second fin portion as taught by McClure into the teachings of Kennemer in order to provide a connection point for electronic accessories, such as a fan. One of ordinary skill would have been motivated to make this modification to provide a compact lamp body where a variety of elements may be connected to all surfaces of the lamp body, thus increasing the versatility of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kennemer in view of Hsu, as applied to claim 15 above, and further in view of Liu.

Regarding claims 20, Kennemer teaches wherein the lamp body (26) includes an accommodating groove (see recess for holding 81, and clearly seen in figure 7); but
Kennemer does not teach explicitly teach the accommodating groove that is annular.
Liu teaches a lamp body (body of lamp holder 10, see figures 1-3) including an accommodating groove (groove of 100);
the accommodating groove (100) that is annular (evident from annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to incorporate the sealing ring as taught by Liu into the teachings of Kennemer in order to further prevent an entry of foreign matter such as mist, dust and rainwater from entering the device. One of ordinary skill would have been motivated to make this modification to avoid electric leakage, short circuit or to cause the LEDs to be contaminated.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.

Applicant argues in pages 8-9, with respect to claim 1 and similarly with respect to claim 15, that Kennemer fails to anticipate, teach or suggest that adjacent two first fin portions are spaced apart by one second fin portion. 
Applicant states that portions of the cooling fins 50 are aligned with LED elements 66, and a middle one portion of cooling fins 50 is aligned with hole in the frame 26. Holes are positioned along the length of the frame 26, and only the cooling fins in the middle portion are aligned with such holes, and thus only one middle portion of the cooling fins 50 is aligned with the holes of the frame in between other portions of the cooling fins, and the adjacent two first fin portions are spaced apart by one second fin portion in the heat dissipation structure. 

The Examiner respectfully disagrees, 
The claimed portions have not been defined in the claim or specification; that is there is no disclosure regarding the extent, size or shape of the claimed portions of fins. At best, first and second fin portions in Applicant’s figure 4 appear to be possible parts of separated fins. Thus, in lack of a more precise description of portions the Examiner has broadly interpreted the phrase, as shown in Applicant’s figure 4, as parts of fins.
Note, Kennemer teaches a similar heat dissipation structure that has a plurality of fins, and these fins have first and second portions positioned as required by the claims. And the applicant’s argument in this regard are not persuasive.
In the current office action, the Examiner has included annotated side and a front views of Kennemer figures .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875